Name: 2003/211/CFSP: Council Decision 2003/211/CFSP of 24 February 2003 concerning the conclusion of the Agreement between the European Union and the North Atlantic Treaty Organisation on the Security of Information
 Type: Decision
 Subject Matter: European construction;  world organisations;  information technology and data processing;  information and information processing
 Date Published: 2003-03-27

 Avis juridique important|32003D02112003/211/CFSP: Council Decision 2003/211/CFSP of 24 February 2003 concerning the conclusion of the Agreement between the European Union and the North Atlantic Treaty Organisation on the Security of Information Official Journal L 080 , 27/03/2003 P. 0035 - 0035Council Decision 2003/211/CFSPof 24 February 2003concerning the conclusion of the Agreement between the European Union and the North Atlantic Treaty Organisation on the Security of InformationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) An Interim Security Arrangement between the General Secretariat of the Council and the North Atlantic Treaty Organisation was concluded through an Exchange of Letters between their respective Secretaries-General on 26 July 2000.(2) The European Council in Barcelona stressed the importance of achieving permanent arrangements between the European Union and NATO at the earliest possible date. To this end it also asked the Presidency together with the High Representative to make appropriate high-level contacts to ensure a positive outcome. Among the arrangements in question was an agreement on the security of information.(3) As a result of the entry into force of their respective security regulations on 1 December 2001, the Council and the Commission are in a position to comply fully with the obligations deriving from the implementation of such agreement.(4) Following the Council Decision of 15 April 2002 authorising the Presidency to begin negotiations with NATO, the Presidency, assisted by the Secretary-General/High Representative, negotiated an Agreement on the security of information.(5) That Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the North Atlantic Treaty Organisation on the Security of Information is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby empowered to sign the Agreement in order to bind the European Union.Article 3This Decision shall take effect on the day of its adoption.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 24 February 2003.For the CouncilThe PresidentG. Papandreou